               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

TARKILYA WEBB, individually and on
behalf of her minor daughter                                            PLAINTIFF

v.                                               CAUSE NO. 1:18CV397-LG-RHW

WALMART INC., d/b/a WALMART
SUPERMARKET STORE #1066 and
BOB BENNETT                                                          DEFENDANTS

                    MEMORANDUM OPINION AND ORDER
                      GRANTING MOTION TO REMAND

      BEFORE THE COURT is the [6] Motion to Remand filed by Plaintiff

Tarkilya Webb. Plaintiff Webb filed this slip and fall lawsuit in the Circuit Court of

Jackson County, Mississippi. Wal-Mart Stores East, L.P.1 and Bob Bennett

removed the case to this Court on the basis of diversity jurisdiction, contending that

Bob Bennett had been fraudulently joined as a defendant because he was not the

manager of the store in question, and Webb’s demand for punitive damages brings

the amount in controversy above the jurisdictional minimum. After due

consideration of the parties’ submissions and the relevant law, the Court concludes

that Wal-Mart has not shown that the amount in controversy is at least $75,000.

As a result, the Court lacks subject-matter jurisdiction, and the Motion to Remand

must be granted.




      1
         Wal-Mart Stores East, L.P. states that it was incorrectly identified by
Plaintiff as “Walmart Inc d/b/a Walmart Supermarket Store # 1066.”
                                     DISCUSSION

      28 U.S.C. § 1332 confers federal diversity jurisdiction over civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and the civil action is between citizens of different states. The burden is

on the party who removed the case to federal court to demonstrate that federal

jurisdiction exists. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995).

Plaintiff Webb seeks “actual compensatory and punitive damages suffered” by her

minor daughter when she slipped and fell on a liquid substance on the floor near

the Wal-Mart checkout area. The daughter is alleged to have suffered trauma to

her knee, back, ankle and body as a whole. (Compl. 4, ECF No. 3-1.) The

Complaint is short and provides no further information about the incident or the

daughter’s injuries. In support of remand, Webb states that her damages are

significantly less than $75,000; she does not seek punitive damages, and all of the

defendants are domiciled in Mississippi. (Mot. Remand 5, ECF No. 6.)

      The Amount in Controversy

      The basic rules for determining the amount in controversy are well

established. In cases where an exact amount has been pled, “‘the sum claimed by

the plaintiff controls if the claim is apparently made in good faith.’” Garcia v. Koch

Oil Co. of Tex., 351 F.3d 636, 638 (5th Cir. 2003) (quoting St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)). See also Nat. Union Fire Ins. Co. of

Pittsburgh v. Russell, 972 F.2d 628, 630 (5th Cir. 1992) (amount in controversy is



                                          -2-
determined from the complaint itself, unless it appears that the amount stated in

the complaint is not claimed in good faith). However, “if a defendant can prove by a

preponderance of the evidence that the amount in controversy exceeds the

jurisdictional amount, removal is proper unless the plaintiff shows that at the time

of removal he was legally certain not to be able to recover that amount.” Allen v. R

& H Oil & Gas Co., 63 F.3d 1326, 1335 n.14 (5th Cir. 1995). Wal-Mart contends

that the plaintiffs’ demand for unspecified punitive damages meets the

jurisdictional minimum as a matter of law, citing Sun Life Assurance Company v.

Fairley, 485 F. Supp. 2d 731, 735 (S.D. Miss. 2007), and other cases standing for the

same proposition.

      Webb did not quantify any of the damages she seeks in her Complaint, but

her counsel has provided an affidavit in which he states that the case “does not

meet or exceed the sum of $75,000 in neither [sic] injuries or damages.” (Pl. Mot.

Remand Ex. A, ECF No. 6-1.) While post-removal affidavits may be considered in

determining the amount in controversy at the time of removal, such affidavits may

be considered only if the basis for jurisdiction is ambiguous at the time of removal.

Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (citations

omitted); see also 'Asociacion Nacional de Pescadores a Pequena Escala O

Artesanales de Colombia (ANPAC) v. Dow Quimica de Colombia S.A., 988 F.2d 559,

565 (5th Cir. 1993) (considering plaintiffs’ attorney’s affidavit stating that damages

were less than $50,000 per plaintiff), abrogated on other grounds by Marathon Oil



                                          -3-
Co. v. Ruhrgas, 145 F.3d 211 (5th Cir. 1998).

       Consideration of Plaintiff’s counsel’s affidavit is proper because the basis for

jurisdiction is ambiguous in this case. However, counsel’s affidavit does nothing

more than state that the case should be remanded because it “does not meet or

exceed” the minimum jurisdictional amount. (Mot. Remand Ex. A, ECF No. 6-1.)

This is insufficient to limit the amount in controversy. “When a plaintiff fails to

admit or stipulate that he will not accept more than $75,000.00 in damages, a

federal court may deem that failure to be sufficient proof that the amount in

controversy exceeds $75,000.00.” Walker v. Scales, No. 1:13-CV-00227-SA-DAS,

2014 WL 670216, at *3 (N.D. Miss. Feb. 20, 2014) (citations omitted) (emphasis in

original).

       Nevertheless, there are no facts alleged indicating that the damages in this

case are significant, such as a hospital visit or medical care of any kind. Nor does

Wal-Mart provide information that would help establish the magnitude of the

damages. Under these circumstances, the Court cannot conclude that it is likely

that the amount in controversy is more than $75,000.

       As this Court and others have noted, due process limits the ratio of punitive

damages to compensatory damages to the single digits. S&S Pharmacy v. Xerox

Audit & Compliance Sols., No. 1:16cv269-LG-RHW, 2016 WL 4536882, at *2 (S. D.

Miss. Aug. 30, 2016) (citing Bridges v. Freese, 122 F. Supp. 3d 538, 551 (S.D. Miss.

2015); Pacific Mut. Life Ins. v. Haslip, 499 U.S. 1, 23-24 (1991) (stating that a



                                           -4-
punitive damages award of more than four times the amount of compensatory

damages “might be close to the line of constitutional impropriety”)). The facts

alleged in this case warrant a “more rigorous mode of analysis” than applying a

blanket rule that merely invoking punitive damages will satisfy the amount in

controversy requirement. See Evans v. Red Shield Admin., Inc., No.

3:18-CV-464-CWR-FKB, 2018 WL 4288724, at *2 (S.D. Miss. Aug. 17, 2018). The

“small-dollar” compensatory damage claim apparently at issue is unlikely to

support a punitive damages award that would bring the total above $75,000. See

Bridges, 122 F. Supp. 3d at 549.

      Any doubt as to the propriety of removal should be resolved in favor of

remand. Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008). Because it is

doubtful that the amount in controversy even approaches $75,000, the Court

concludes that it does not have subject matter jurisdiction of this case. Plaintiff’s

remand motion should be granted.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [6] Motion to

Remand filed by Plaintiff Tarkilya Webb is GRANTED. The above styled and

numbered cause should be, and is hereby REMANDED TO THE CIRCUIT

COURT OF JACKSON COUNTY, MISSISSIPPI, pursuant to 28 U.S.C. §

1447(c).

      IT IS FURTHER ORDERED AND ADJUDGED that a certified copy of

this Order of Remand shall be immediately mailed by the Clerk to the clerk of the

state court pursuant to 28 U.S.C. § 1447©.

                                          -5-
SO ORDERED AND ADJUDGED this the 12th day of February, 2019.




                                  s/   Louis Guirola, Jr.
                                  LOUIS GUIROLA, JR.
                                  UNITED STATES DISTRICT JUDGE




                            -6-
